In a negligence action to recover damages for personal injuries, etc., the defendant Sun and Surf Beach Club, Inc., appeals from a judgment of the Supreme Court, Queens County, entered March 22, 1977, which, upon a jury verdict, is in favor of plaintiff Nancy Hockert in the sum of $200,000 and plaintiff Jenkin Hockert in thé sum of $50,000. Judgment insofar as it is in favor of plaintiff Nancy Hockert, affirmed, without costs or disbursements. Judgment insofar as it is in favor of plaintiff Jenkin Hockert, reversed, on the law, and as between said plaintiff and appellant, action severed and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, the said plaintiff shall serve and file in the office of the clerk of the trial court, a written stipulation consenting to reduce the verdict in his favor to $10,000, and to the entry of an amended judgment accordingly, in which event, the judgment in his favor, as so reduced and amended, is affirmed, without costs or disbursements. The verdict in favor of plaintiff Jenkin Hockert was excessive to the extent indicated herein. Hopkins, J. P., Martuscello, Titone and Hawkins, JJ., concur.